Case: 20-20585     Document: 00516219560          Page: 1     Date Filed: 02/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 28, 2022
                                  No. 20-20585                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Daniel Polanco,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-811-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          As a prelude to the threatening-a-federal-official conviction at issue in
   this appeal, Daniel Polanco, a former agent for the United States Customs
   and Border Patrol, was convicted of conspiracy to possess, with intent to
   distribute, five kilograms or more of cocaine; possession, with intent to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20585      Document: 00516219560          Page: 2    Date Filed: 02/28/2022




                                    No. 20-20585


   distribute, five kilograms or more of cocaine; and making false statements to
   a government agent. Following a post-trial hearing, the district court denied
   his motion for a judgment of acquittal and a new trial. In exiting the
   courtroom at the conclusion of that hearing, Polanco threatened a federal
   agent, who was involved in prosecuting Polanco. According to the agent,
   Polanco said to him: “This is going to come back to you motherfuckers. You
   will see”.
          As a result of this conduct, he was convicted by a jury of threatening a
   federal official, in violation of, inter alia, 18 U.S.C. § 115(a)(1)(B). Polanco
   asserts: the trial evidence was insufficient to convict him of the charged
   offense; and the district court did not respond reasonably to a question the
   jury submitted to the court during its deliberations.
          Regarding the sufficiency issue, and because Polanco moved for a
   judgment of acquittal at the close of the Government’s case and after both
   sides rested, he preserved that issue, and our review is, therefore, de novo.
   E.g., United States v. Frye, 489 F.3d 201, 207 (5th Cir. 2007). He claims: his
   statement to the agent was ambiguous and subject to interpretations that did
   not imply physical harm; and the evidence was insufficient for a reasonable
   jury to find the threat was made with the requisite intent.
          For the following reasons, a reasonable jury could find Polanco
   threatened to assault a federal law enforcement officer, “with intent to
   impede, intimidate, or interfere with [him while he was engaged] in the
   performance of official duties, or with intent to retaliate against [him due to]
   the performance of official duties”. See 18 U.S.C. § 115(a)(1)(B); United
   States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc)
   (explaining court should affirm jury’s verdict if “rational trier of fact could
   have found the essential elements of the crime beyond a reasonable doubt”);
   United States v. Terrell, 700 F.3d 755, 760 (5th Cir. 2012) (per curiam)




                                          2
Case: 20-20585      Document: 00516219560           Page: 3     Date Filed: 02/28/2022




                                     No. 20-20585


   (explaining our court evaluates “all evidence, whether circumstantial or
   direct, in the light most favorable to the [g]overnment[,] with all reasonable
   inferences to be made in support of the jury’s verdict” (alteration in original)
   (citation omitted)).
          Although Polanco asserts his statement was ambiguous and subject to
   interpretations that did not imply physical harm, the record establishes that
   the jury: resolved the factual question as to the meaning of his statement;
   rejected an innocent interpretation of it; and found the statement was a threat
   to commit bodily harm. Our court defers to the jury’s decision. See United
   States v. Romans, 823 F.3d 299, 311 (5th Cir. 2016) (noting court considers
   whether “verdict was reasonable” (citations omitted)); United States v.
   Mitchell, 484 F.3d 762, 768 (5th Cir. 2007) (explaining jury entitled to choose
   among any reasonable construction of evidence). Facts discernable from the
   record, including, inter alia, testimony regarding the context in which
   Polanco made his statement and the reaction of those who heard or learned
   about it, support that his statement could be reasonably inferred to constitute
   a threat to assault the agent. See United States v. Stevenson, 126 F.3d 662,
   664–65 (5th Cir. 1997) (explaining, Government need only prove “threat was
   intentionally communicated, not that threat was credible or could be
   immediately carried out”). The resolution of any conflicts in the evidence
   is, of course, the sole role of the jury. E.g., United States v. Sanchez, 961 F.2d
   1169, 1173 (5th Cir. 1992) (explaining resolving conflicts in evidence solely
   within domain of jury).
          Further, there was sufficient circumstantial evidence for a reasonable
   jury to find Polanco made the threat with intent to retaliate against the agent
   due to his performance of official duties. See United States v. Aggarwal, 17
   F.3d 737, 740 (5th Cir. 1994) (noting intent required to support conviction
   can be shown by circumstantial evidence). The evidence supported that




                                           3
Case: 20-20585      Document: 00516219560           Page: 4    Date Filed: 02/28/2022




                                     No. 20-20585


   Polanco directed the remark to the agent because of his role in prosecuting
   Polanco for serious drug offenses.
          Polanco also contends the evidence was insufficient to prove he had
   the subjective intent to threaten the agent. But, our court uses an objective
   standard in deciding whether a statement is a threat under 18 U.S.C.
   § 115(a)(1)(B) and considers the intent of the speaker only to evaluate
   whether the threat was made intentionally or knowingly. See United States v.
   Raymer, 876 F.2d 383, 391 (5th Cir. 1989) (explaining subjective impression
   of recipient not element of the offense under § 115); Stevenson, 126 F.3d at
   664–65 (explaining “intent can be proven by direct or circumstantial
   evidence which allows for an inference of criminal intent”). To the extent
   Polanco challenges our prior decisions or asserts decisions of other courts
   should be applied, his challenge fails because our court is bound by our
   precedent, absent a change in the law, reconsideration by our full court, or an
   intervening Supreme Court decision. E.g., United States v. Montgomery, 974
   F.3d 587, 590 n.4 (5th Cir. 2020), cert. denied, 141 S. Ct. 2823 (2021). He
   offers no basis for us to determine that Elonis v. United States, 575 U.S. 723
   (2015), in which the Supreme Court considered whether a different statute
   using the word threat—18 U.S.C. § 875(c)—required that the defendant
   know of the threatening nature of the communication, extends to an offense
   under § 115(a)(1)(B).
          Turning to Polanco’s other issue, his challenge to the court’s response
   to a jury question during its deliberations, Polanco proposed referring the jury
   to part of the jury instructions, and did not object to the court’s answer to the
   jury, which was a subpart of the part proposed by Polanco. Arguably, that
   proposal and lack of objection constitute waiver or invited error. We need
   not decide that question because, even if review is instead under the more
   lenient plain-error standard, see United States v. Harris, 104 F.3d 1465, 1472
   (5th Cir. 1997), the challenge fails. (No authority need be cited for the long-



                                          4
Case: 20-20585      Document: 00516219560          Page: 5    Date Filed: 02/28/2022




                                    No. 20-20585


   established rule that we, not the parties, determine the standard of review.
   In his opening brief, Polanco states the applicable standard was abuse of
   discretion; in response, the Government urged plain-error review.            Of
   interest, Polanco does not address the jury-question issue in his reply brief,
   much less challenge the plain-error standard urged by the Government.)
   Under that standard, Polanco must show a forfeited plain error (clear or
   obvious error, rather than one subject to reasonable dispute) that affected his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
   makes that showing, we have the discretion to correct the reversible plain
   error, but generally should do so only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings”. Id.
          Polanco has not shown that the court committed plain error in
   providing the unobjected-to answer to the jury’s question, which focused on
   whether Polanco’s remark constituted a “threat to assault”. In answer, the
   court referred the jury to a sentence in the jury instructions that defined
   “threat to assault” as a threat to commit bodily harm. Polanco does not
   contend the original instruction was an incorrect statement of law or
   challenge the accuracy of the instruction.         The court’s answer was
   “reasonably responsive” to the jury’s question and permitted the jury to
   understand the issue. See United States v. Stevens, 38 F.3d 167, 169–70 (5th
   Cir. 1994). Moreover, the court’s written response that the jury refer to a
   sentence in the original instructions was proper. See United States v. Fackrell,
   991 F.3d 589, 612 (5th Cir. 2021) (explaining district court did not err by
   providing written response).
          AFFIRMED.




                                          5